Citation Nr: 0020885	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  95-40 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of an 
abnormal liver function, hyperlipidemia, bilateral 
gynecomastia, anemia, a skin disorder, and hypothyroidism, 
all claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The veteran had active service from April 1968 to August 
1969.

This appeal arises from an April 1994 rating decision in 
which the RO denied entitlement to service connection for 
residuals of an abnormal liver function, hyperlipidemia, 
bilateral gynecomastia, anemia, a skin disorder, and 
hypothyroidism due to herbicide exposure. 


FINDING OF FACT

The medical evidence does not tend to create a nexus between 
the veteran's service to include his claimed in-service 
herbicide exposure and his residuals of an abnormal liver 
function, hyperlipidemia, bilateral gynecomastia, anemia, 
skin disorder, and hypothyroidism.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of an abnormal liver function, hyperlipidemia, bilateral 
gynecomastia, anemia, a skin disorder, and hypothyroidism, 
all claimed as secondary to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.159(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for residuals of an 
abnormal liver function, hyperlipidemia, bilateral 
gynecomastia, anemia, a skin disorder, and hypothyroidism, 
all claimed as secondary to Agent Orange exposure.  A person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of section 5107(a)."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  "The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim."  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" is generally 
required.  Id. at 93.  

In order for such a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Brown, 9 Vet. 
App. 341 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 2348 (1998). 

An exception to the general requirements for submitting a 
well-grounded claim applies to certain claims of Vietnam era 
veterans.  38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 2000).  
When a veteran who had service in Vietnam is diagnosed with 
any of several diseases presumed related to Agent Orange, 
that diagnosis is the only requirement to well ground the 
claim.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
Service connection will be awarded automatically on a 
presumptive basis where the veteran had service in Vietnam, 
has one of the diseases specified under 38 C.F.R. § 3.309(e), 
and the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 
38 C.F.R. §§ 3.307, 3.309 (1999); see also 38 U.S.C.A. § 
1116(3). 

In this case, the veteran has failed to well ground his claim 
on either a presumptive basis under 38 C.F.R. § 3.309 or a 
direct basis under Caluza.  Although diagnoses of 
hyperlipidemia, bilateral gynecomastia, anemia, a skin 
disorder, and hypothyroidism have been made and abnormal 
liver function tests indicated, none of the disorders that 
the veteran is diagnosed with is included in the list of 
diseases for which service connection may be granted on a 
presumptive basis.  See Chase v. West, 13 Vet. App. 413 
(2000); McCartt v. West, 12 Vet. App. 164 (1999). 

The veteran's claim is not well grounded on a direct basis as 
well.  He has failed to submit any medical evidence which 
establishes a link between any of his current disorders and 
service.  The available service medical records are silent, 
as clinical evaluations on entrance and discharge 
examinations were normal.  Although VA examination in 
November 1969 shows diagnoses of chronic tinea of the right 
planta and toes of moderate degree and chronic onychomycosis 
of the right toenails and on Agent Orange examination in 
November 1989 diagnoses of anemia hypothyroidism, 
hyperlipidemia, and bilateral mild gynecomastia with 
abdominal liver function tests: rule out liver disease were 
made, not one of the reports reference service, any events of 
service, or any claimed in-service herbicide exposure.  
Additionally, although a December 1989 letter from the Agent 
Orange registry advises the veteran of the foregoing 
diagnoses that letter also does not attribute any of his 
diagnosed disorders to service or any events of service.  The 
veteran's VA medical reports dated from 1994 to 1995, to 
include a March 1994 examination report, are silent with 
respect to this matter too.  The reports merely show 
treatment for anemia, hyperlipidemia and hypothyroidism.  
They also show treatment for a lesion of the neck.  The 
reports do not attribute the veteran's disorders to service.  
Additionally, because the record is devoid of any medical 
evidence tending to create a nexus between the veteran's 
service and his current disorders, his assertions presented 
on appeal are insufficient to met the burden imposed by 
section 5107(a).  Caluza, supra; Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the claim must be denied.  

In the absence of any evidence tending to demonstrate a nexus 
between the claimed disabilities and service, the claim for 
service connection is not well grounded.  Therefore, the VA 
does not have a duty to assist the veteran in any further 
development of these claims.  38 U.S.C.A. § 5107(a); Morton 
v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 
1464; Grottveit, supra; 38 C.F.R. § 3.159(a).  It is noted 
that VA has fulfilled its duty to inform the veteran of 
evidence needed to substantiate his claim.  See Brewer v. 
West, 11 Vet. App. 228 (1998) (Even if the claimant has not 
submitted a well-grounded claim, VA is obliged to advise the 
claimant to attempt to obtain medical evidence that may 
complete an application for benefits.); Robinette v. Brown, 8 
Vet. App. 69.  The Board also notes that in 1997, it remanded 
the veteran's claim in accordance with Bell.  See Bell v. 
Derwinski, 2 Vet. App. 611 (holding that documents which were 
not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  Nonetheless, because 
the record does not identify the presence of any outstanding 
records, which, if obtained, would well ground the veteran's 
claim and evidence does not indicate an etiological nexus 
between his service and events of service and his current 
disorders, the appeal is denied.


ORDER

Service connection for residuals of an abnormal liver 
function, hyperlipidemia, bilateral gynecomastia, anemia, a 
skin disorder, and hypothyroidism, all claimed as secondary 
to Agent Orange exposure is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

